FILED
                            NOT FOR PUBLICATION                             JAN 27 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


DARRYL JOHNSON,                                  No. 13-15497

               Plaintiff - Appellant,            D.C. No. 2:12-cv-02411-MCE-
                                                 CMK
  v.

BRUZUNETTI,                                      MEMORANDUM*

               Defendant - Appellee.


                   Appeal from the United States District Court
                       for the Eastern District of California
                  Morrison C. England, Jr., Chief Judge, Presiding

                            Submitted January 21, 2014**

Before:        CANBY, SILVERMAN, and PAEZ, Circuit Judges.

       California state prisoner Darryl Johnson appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action alleging violations of his

due process rights arising from the loss of his property. We have jurisdiction under

28 U.S.C. § 1291. We review de novo a district court’s dismissal under 28 U.S.C.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1915A. Weilburg v. Shapiro, 488 F.3d 1202, 1205 (9th Cir. 2007). We affirm.

      The district court properly dismissed Johnson’s action because Johnson had

an adequate post-deprivation remedy under California law. See Hudson v. Palmer,

468 U.S. 517, 533 (1984) (“[A]n unauthorized intentional deprivation of property

by a state employee does not constitute a violation of the procedural requirements

of the Due Process Clause of the Fourteenth Amendment if a meaningful

postdeprivation remedy for the loss is available.”); Barnett v. Centoni, 31 F.3d 813,

816-17 (9th Cir. 1994) (per curiam) (“California [l]aw provides an adequate

post-deprivation remedy for any property deprivations.”).

      AFFIRMED.




                                          2                                   13-15497